DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 4, line 7: replace “screw turn” with –screw to turn— and replace “slide move” with –slide to move—
	Claim 4, lines 10 and 14: replace each recitation of “right above” with –directly above—
	Claim 4, line 12: replace the term “drive” with –driving—
	Claim 4, line 14: replace “a cutting” with –the cutting—
	Claims 6 and 7, line 5 of each: delete “to the head side chamber”
Authorization for this examiner’s amendment was given in an interview with Agent of Record Lisa Lint on 12/22/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

“a head side chamber and rod side chamber of the hydraulic cylinder are fluidly communicated to cause hydraulic fluid of the hydraulic cylinder to move between the head side chamber and the rod side chamber”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753